Citation Nr: 1622998	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disorder (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim.

The Veteran requested a personal hearing in his April 2010 VA Form 9; however, he subsequently withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  See the statement of the Veteran's representative dated September 2011.

In December 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, a remand is necessary because the AOJ did not comply with the directives issued by the Board in the December 2013 remand.  The Board is obligated by law to ensure that the AOJ complies with remand directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, the December 2013 remand directives ordered the AOJ to obtain a VA medical opinion as to whether it is at least as likely as not his diagnosed respiratory disabilities had their clinical onset in service or are otherwise related to a disease or injury incurred in service, to include the Veteran's conceded exposure to hazardous chemicals and herbicides while in Vietnam.  The examiner was also requested to opine as to whether the Veteran's diagnosed respiratory disability is related to his in-service exposure to asbestos.

A January 2014 VA examination was performed and an opinion was obtained.  The opinion, however, did not address the contentions related to chemical, herbicide, and asbestos exposure in-service.  It also did not address whether asthma had its onset in service or is otherwise related to service.  Although in some cases, reading the VA examination report as a whole can reveal an adequate opinion, in this case, there is not enough in the examination report on which the Board may base such a conclusion.  Therefore, the opinion did not substantially comply with the remand directives, and remand for an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the VA claims file to the medical professional who conducted the January 2014 VA examination; if she is unavailable the claims file should be referred to an examiner with appropriate expertise.  The reviewer is requested to review the claims file in its entirety and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each respiratory disability (to include COPD and asthma) diagnosed during the appeal period (from February 2007 to the present) had its onset in service, is related to the Veteran's conceded exposure to hazardous chemicals, herbicides, and asbestos while in service, or is otherwise related to service.  

A rationale for all opinions must be provided.

2.	Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




